Citation Nr: 1602681	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic sprain, right knee.  

2.  Entitlement to an initial compensable evaluation for chondromalacia patellae, lateral compartment degenerative joint disease, status-post arthroscopic patellar chondroplasty, and debridement of medial and lateral meniscus fraying with residual pain and chondromalacia patellae and degenerative joint disease of the right knee (DJD of the right knee) prior to June 10, 2014, and in excess of 20 percent since then.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from September 1990 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a Travel Board hearing in August 2011.  A transcript of the testimony offered at the hearing has been associated with the record.  Because the Judge who presided over this hearing has since left the Board, the Board sent the Veteran a letter in informing him that he could have a new hearing before a Veterans Law Judge that would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran responded that he did not desire another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Following the Board's remand directives, the AOJ obtained records from the Denver VAMC and Colorado Springs Community Based Outpatient Clinic (CBOC).  Those records document the Veteran's June 2011 right knee arthroscopy with patellar chondroplasty and debridement of the meniscus.  They also reflect that post-operatively the Colorado Springs CBOC referred him to an outside physical therapy provider because that service was not available at the CBOC.  Those records have not been obtained and are relevant to the issues on appeal.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, should he offer such.  See 38 C.F.R. § 3.159(c)(1) (2015).

In a July 2014 rating decision, the Appeals Management Center (AMC) awarded a separate 20 percent evaluation for chondromalacia patellae, lateral compartment degenerative joint disease, status-post arthroscopic patellar chondroplasty, and debridement of medial and lateral meniscus fraying with residual pain and chondromalacia patellae and degenerative joint disease (DJD of the right knee).  The AMC assigned this evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides for a single maximum evaluation for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The AMC assigned this evaluation based upon the findings of a June 10, 2014, VA examination, and assigned the date of the examination as the effective date of the 20 percent award.  The June 2014 VA examination, as well evidence dated prior to the examination, reflects meniscal involvement, and that the DJD is a progression of the Veteran's right knee disability.  The issue is thus on appeal.

In a June 2014 Supplemental Statement of the Case (SSOC), the AMC also continued a separate 10 percent evaluation for the chronic sprain of the right knee, evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of motion, notwithstanding that this apparently constitutes pyramiding.  38 C.F.R. § 4.14.  Upon remand, the AOJ should consider whether separate evaluations under Diagnostic Code 5258 and Diagnostic Code 5260 result in pyramiding.  The AOJ must avoid evaluating "the same manifestation under different diagnoses," under 38 C.F.R. § 4.14.  See Murray v. Shinseki, 24 Vet.App. 420, 423 (2011) ("[t]he critical element is that none of the symptom[s] for any ... conditions is duplicative of or overlapping with the symptom[s] of the other ... conditions."  (quoting Esteban v. Brown, 6 Vet.App. 259, 262 (1994)).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the medical provider that provided him physical therapy following the June 2011 right knee arthroscopy.  Based upon the Veteran's response, and after securing any necessary release from the Veteran, the AOJ should attempt to obtain these records.  He should be asked to authorize the release of any other outstanding non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development requested above has been completed to the extent possible, in addition to any indicated necessary additional development, review the record and readjudicate the claims on appeal, to include with consideration of 38 C.F.R. § 4.14 and all applicable Diagnostic Codes.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

